Citation Nr: 0617420	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  98-14 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for epithelial type 
cysts, due to acne, currently rated 10 percent.  

2.  Entitlement to an increased rating for scars from the 
acne, also currently rated 10 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  As 
explained in the Board's October 2004 remand, the disability 
at issue previously had been characterized as acne keloids 
with scarring, residuals of drainage of skin abscess, with a 
10 percent rating since 1981.  But a January 2004 RO decision 
had re-characterized the disability as two separate disorders 
and assigned a separate 10 percent rating for epithelial type 
cysts and a zero percent rating for scars - both as 
residuals of the acne.  This change was retroactively 
effective from September 1996, the date of receipt of the 
veteran's claim for an increased rating.

A more recent February 2006 RO decision, while the case was 
on remand, increased the rating for the residual scars to 10 
percent - effective July 16, 1997.

The veteran has continued to appeal, requesting ratings 
higher than 10 percent for the cysts and scars.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The medical evidence shows the epithelial type cysts, due 
to the acne, are manifest by occasionally recurrent episodes 
of small areas of pustular cysts, treated only by topical 
cream.

2.  The medical evidence shows the scars from the acne cover 
an area of more than 144 square inches; there is no 
indication they are tender or painful, not well healed, or 
cause any limitation of function.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the epithelial type cysts due to the acne.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.321, 4.1, 4.2, 4.10, and 4.118, Code 7806 (2005).  

2.  The criteria also are not met for a rating higher than 10 
percent for the scars from the acne.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.10, 
and 4.118, Code 7804 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 



In this case at hand, the RO has had an opportunity to 
consider the claims on appeal in light of the above-noted 
change in the law, and the requirements of the new law and 
regulations have been satisfied.  See Quartuccio, supra 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  By virtue of October 2002, November 2004, 
and March 2006 RO letters to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence he must 
supply and the evidence VA would attempt to obtain for him.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His VA treatment 
records through October 2004 have been obtained and he was 
provided two VA compensation examinations, including one 
following the Board's remand to assess the current severity 
of his skin conditions in question.  He has not identified 
any additional evidence that needs to be obtained.  His 
representative did not mention any such additional evidence 
when submitting the most recent statements in April and 
June 2006, in response to the remand development.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So 
the Board finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that § 5103(a) requires VA to provide content-
complying VCAA notice before any initial unfavorable agency 
of original jurisdiction (i.e., RO) decision.  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in October 1997 - prior to the VCAA even existing - 
which did not occur until some three years later in November 
2000.  So it was both a legal and practical impossibility to 
consider this law when initially adjudicating the claim.  And 
in Pelegrini II, the Court clarified that in these type 
situations VA does not have to vitiate that initial decision 
and start the whole adjudicatory process anew, as if that 
decision never occurred.  Rather, VA need only ensure the 
veteran receives or since has received VCAA content-complying 
notice such that he is not prejudiced.  And this is indeed 
the case here.

Keep in mind the Board remanded this case to the RO in 
October 2004, partly to ensure compliance with the VCAA, and 
after sending the veteran the November 2004 VCAA letter to 
comply with the Board's remand directive, the RO 
readjudicated his claim in the February 2006 rating decision 
- which partly granted his claim (so a partially favorable 
result), and in the March 2006 supplemental statement of the 
case (SSOC) based on additional evidence that had been 
received since the initial rating decision in question, 
statement of the case (SOC), and prior SSOC.  Consequently, 
there already have been steps to remedy the error in the 
timing of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claims in this case are for higher disability 
ratings, rather than for service connection (which has been 
granted).  But even so, as mentioned, he was provided notice 
of what type of information and evidence was needed to 
substantiate his claims for increased ratings.  He also was 
provided notice of the type of evidence necessary to 
establish an effective date if this benefit is granted, in a 
March 2006 letter.  Accordingly, the Board finds no evidence 
of prejudicial error in proceeding with final appellate 
consideration of his claim at this juncture.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  This involves 
consideration of the level of impairment in the veteran's 
ability to engage in ordinary activities, to include 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The Rating Schedule does not list requirements for rating 
acne, specifically.  In these situations, it is permissible 
to evaluate this condition under the provisions of the Rating 
Schedule which pertain to a closely-related disease or 
injury, analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. 
§ 4.20.  Given this, the veteran's acne is most closely 
analogous to dermatophytosis, as both are types of skin 
infections.

In August 2002, VA revised the criteria for evaluating skin 
disabilities.  Generally, where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant will apply.  But VA's 
General Counsel has held that if the amended regulation is 
more favorable to the claimant, then the retroactive reach of 
the regulation is governed by 38 U.S.C.A. § 5110(g), which in 
turn provides that VA may, if warranted by the facts of the 
claim, award a benefit based on a change in law retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but also may 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114.  The Board is bound 
by these precedent GC opinions, as the Chief Legal Officer of 
the Department.  38 C.F.R. § 7104(c).

Prior to August 2002, VA's rating schedule provided that 
dermatophytosis was to be rated as scars, disfigurement, 
etc., based on the extent of constitutional symptoms and 
physical impairment.  Superficial scars that are poorly 
nourished, with repeated ulceration, and superficial scars 
that are tender and painful on objective demonstration 
warrant a 10 percent evaluation.  Other scars are rated on 
the degree of limitation of function of the affected part.  
Codes 7803, 7804, 7805.  Scars of the head, face or neck that 
are only slightly disfiguring warrant assignment of a 
noncompensable evaluation.  A 10 percent rating is to be 
assigned if a scar is moderately disfiguring.  The 
appropriate rating may be increased when there is marked 
discoloration or color contrast.  Code 7800.  

Eczema, with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or a small area, warrants 
a noncompensable rating.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, a 
10 percent evaluation is warranted.  If there is exudation or 
itching constant, extensive lesions or marked disfigurement, 
a 30 percent rating is for assignment.  With ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when the disorder is exceptionally 
repugnant, a 50 percent evaluation is warranted.  Code 7806.  



Effective in August 2002, the revised criteria provide that 
dermatophytosis is to be rated as disfigurement of the head, 
face, or neck (Code 7800), scars (Codes 7801, 7802, 7803, 
7804, or 7805), or dermatitis (Code 7806), depending on the 
predominant disability.  Under Code 7800, disfigurement of 
the head, face, or neck warrants a 10 percent evaluation, 
with one characteristic of disfigurement.  A 30 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips, or two or three 
characteristics of disfigurement.  A 50 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or four or five 
characteristics of disfigurement.  An 80 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or six or more 
characteristics of disfigurement.

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  a scar five or more 
inches (13 or more cm.) in length; a scar at least 
one-quarter inch (0.6 cm.) wide at its widest part; surface 
contour of a scar that is elevated or depressed on palpation; 
a scar that is adherent to underlying tissue; skin that is 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture that is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); missing underlying 
soft tissue in an area exceeding six square inches (39 sq. 
cm.); skin that is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  It is also noted 
that consideration should be made of unretouched color 
photographs when evaluating under these criteria.



Under Diagnostic Code 7801, for scars other than on the head, 
face, or neck that are deep or that cause limitation of 
motion warrant a 10 percent evaluation for an area or areas 
that exceed six square inches (39 sq. cm.); a 20 percent 
evaluation is assigned for an area or areas exceeding 12 
square inches (77 sq. cm.); a 30 percent evaluation is 
warranted for an area or areas exceeding 72 square inches 
(465 sq. cm.); and a 40 percent evaluation is appropriate for 
an area or areas exceeding 144 square inches (929 sq. cm.).  

Under Code 7802, scars, other than on the head, face, or 
neck, that are superficial and that do not cause limited 
motion, are to be rated as follows:
For an area or areas of 144 square inches (929 sq. cm.) or 
greater, a 10 percent rating is appropriate.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  

Code 7803 provides that unstable, superficial scars are to be 
evaluated as 10 percent disabling.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  

Under Code 7804, superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  

Code 7805 provides for rating scars on limitation of function 
of the affected part.  

Under Code 7806, for more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period; a 60 percent rating is to be 
assigned.  

A 30 percent evaluation is warranted for 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.

For at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period; a 10 percent rating is appropriate.  

A noncompensable rating is to be assigned for less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  

Epithelial Type Cysts

The medical evidence shows these service-connected cysts 
recur at irregular intervals and appear primarily on the 
veteran's chest and back.  Physicians have regularly 
prescribed only topical benzoyl peroxide cream to treat the 
lesions.  The records do not show any systemic treatment has 
ever been required.  

For a higher, 30 percent, rating under the former Code 7806, 
the evidence would have to show constant or extensive lesions 
or marked disfigurement.  VA examiners in February 2003 and 
August 2005 did not report any active acne lesions at the 
time of those examinations and, as noted, the clinic records 
reflect only occasional visits where treatment was 
prescribed.  Further, when the lesions do appear, they are 
primarily on the veteran's chest and are not extensive.  Care 
must be taken to avoid pyramiding ratings by evaluating the 
cysts themselves on the basis of disfigurement, inasmuch as 
the residual scars from previous cysts are also potentially 
rated on the basis of disfigurement.  See 38 C.F.R. § 4.14 
(2005).  Therefore, the Board finds that a higher rating is 
not warranted under the old standards.  

The medical evidence does not indicate how extensive the acne 
lesions are when they occur - which, as mentioned, is only 
occasionally.  The August 2005 examiner, however, estimated 
that the scars from prior lesions covered 5 percent of 
exposed area and 45 percent of the total body.  Nevertheless, 
the medical evidence indicates the lesions, when they occur, 
cover a much smaller area and frequently consist of as few as 
a single acne pustule.  Further, there is no evidence the 
disability has ever required any systemic therapy.  So the 
Board finds that a rating greater than 10 percent also is not 
warranted under any of the pertinent revised standards (Code 
7806).  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  Here, 
though, the Board believes the regular schedular standards 
adequately describe and provide for the veteran's disability 
level.  There is no indication he has ever been hospitalized 
for treatment of his acne, much less frequently, since 
separating from the military.  Neither does the record 
reflect marked interference with his employment.  He has 
submitted no evidence of excessive time off from work due to 
this condition or any of its attendant residuals or of 
concessions made by his employer because of it.  There simply 
is no evidence of any unusual or exceptional circumstances 
that would take his case outside the norm so as to warrant 
referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case it is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  Here, for the reasons and bases 
discussed, the Board finds that the preponderance of the 
evidence is against the veteran's claim, so the provisions of 
§ 5107(b) and § 4.3 are not applicable and his claim must be 
denied.

Scars

Inasmuch as the RO has assigned a separate rating based on 
impairment due solely to the scars that are residuals of the 
veteran's service-connected acne, this additional disability 
should be evaluated exclusively under the old and new rating 
criteria specific to scars.  As indicated, the RO has 
assigned a 10 percent rating for the scars.  Although the 
February 2006 rating decision purported to base this 10 
percent rating on Code 7804 (superficial scars that are 
tender and painful), the analysis in the decision discussed 
only the revised criteria for dermatitis (Code 7806).  
Moreover, the RO made that rating effective from July 1997, 
in apparent contravention of VAOPGCPREC 7-2003 and VAOPGCPREC 
3-2000, etc.  The Board believes that rating the veteran's 
scars under criteria for evaluating an unrelated disorder is 
inappropriate and, in this case, may amount to impermissible 
pyramiding of ratings.  See 38 C.F.R. § 4.14.  Nevertheless, 
the Board will consider the available medical evidence in 
light of the pertinent diagnostic codes and legal authority.  

The old criteria for evaluating scars provided that scars 
which are poorly nourished, with repeated ulceration, and 
superficial scars which are tender and painful on objective 
demonstration warrant a 10 percent evaluation.  Codes 7803 
and 7804.  Those Codes did not provide for a schedular rating 
greater than 10 percent.  Moreover, there is no medical 
evidence that any of the veteran's scars is tender or painful 
or is poorly nourished, with repeated ulceration, as would 
warrant a compensable rating.  Further, none of the medical 
evidence - the VA clinic records dated from 1996 through 
October 2004 or the reports of the two VA compensation 
examinations - indicates that any of the scars causes any 
limitation of function in the area where situated.  Code 
7805.  None of them are on the veteran's head, face, or neck, 
so consideration of Code 7800 is inappropriate.



Although the records do show that a cyst at the nape of the 
veteran's neck was incised several years ago, that cyst was 
noted to be a sebaceous cyst and unrelated to the service-
connected acne.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (when rating the effects of a service-connected 
disability, VA must be able to distinguish by competent 
medical opinion the extent of symptoms that is attributable 
to service-related causes from that which is due to unrelated 
factors).  In any event, the scar from that cyst has been 
reported to be barely visible and not disfiguring.  So a 
rating greater than 10 percent is not warranted under any of 
the old rating criteria.  

Evaluating the veteran's scars under the revised criteria for 
scars, the Board again observes that revised Code 7800 is not 
applicable, inasmuch as none of the service-connected scars 
is on his head, face, or neck.  Further, Code 7801 is also 
not applicable since there is no evidence the scars limit the 
motion of any body part.  Code 7802 provides for a 10 percent 
rating - and no higher - for superficial scars other than 
on the head, face, or neck that do not cause any limitation 
of motion, but cover at least 144 square inches.  Since the 
August 2005 VA examiner confirmed the veteran's scars cover 
45 percent of his total body area, a 10 percent rating is 
warranted under revised Code 7802.  But the veteran already 
has a rating at this level, indeed on the basis of the 
results of that evaluation.  Because there is no medical 
evidence his residual scars are tender or painful or 
unstable, a compensable rating is not warranted under revised 
Codes 7803 or 7804.  And, again, because there is no 
indication any of the scars or the scars as a whole produce 
any limitation of function, a compensable rating likewise is 
not warranted under revised Code 7805.

In summary, a compensable rating for the service-connected 
scars due to acne is not warranted under the old criteria for 
evaluating scars or under all but one of the revised 
diagnostic codes (Code 7802, specifically).  And the veteran 
already is availing himself to a rating at this 10-percent 
level.  The available medical evidence does not show he meets 
the requirements for a rating higher than this, however, 
under any applicable criteria of the rating schedule.



And for the same reasons as those concerning his cysts, he is 
not entitled to 
extra-schedular consideration either.  38 C.F.R. 
§ 3.321(b)(1); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  

The benefit-of-the-doubt rule does not apply, as well, since, 
for the reasons and bases discussed, the preponderance of the 
evidence is unfavorable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for a rating higher than 10 percent for the 
epithelial type cysts, as residuals of the acne, is denied.  

The claim for a rating higher than 10 percent for the scars 
from the acne also is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


